DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 06/03/21.  This action is made non-final.
3.	Claims 1-15 are pending in the case.  Claims 1 and 12 are independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 4, 6 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talstra (US 20110080120) in view of Wike (US 20090273485) in view of Murillo (US 20140136633).
Regarding claim 1, Talstra discloses a display system comprising:
a remote control device (a wireless remote controlled device, see paragraph 0006) configured to receive (wireless device is configured to receive signals, see paragraph 0006), from an external device (receive said signals from first and second transmitters, see paragraph 0006), identification information about the external device (first and second signal contain respective identification codes, see paragraph 0062), recognize an angle of communication with the external device (first angle with a virtual reference line and a second angle with a virtual reference line, see paragraph 0006), and transmit the identification information and information about the angle to the display device (a selector configures the device to control each respective device by comparing the first and second angle which involves a corresponding selection on the basis of the derivative, see paragraph 0006); and
a display device configured to identify the external device based on the identification information (first and second signals contain identification codes of the light source, see paragraph 0062)
Talstra does not disclose to determine an orientation state of the remote control device based on the information about the angle.
However, Wike discloses wherein the controller 50 monitors the output of the orientation sensor 60 via path 62. If the controller 50 determines that the output from the orientation sensor 60 is in a closed state, meaning that the remote control 20 is orientated at an angle greater than 45 degrees, then the controller assumes that the remote control 20 is back at the base unit 30 (paragraph 0029).
The combination of Talstra and Wike would have resulted in the remote interface of Talstra to incorporate Wike’s teachings of determining an orientation state.  One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling devices based on a position of a remote control device and using an orientation parameter would have provided more detail to the position of the remote control device. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
Talstra does not disclose wherein to register the identified external device as an operable external device based on the remote control device being determined to have received the identification information while oriented toward the external device.
However, Murillo discloses wherein the controller 210 controls overall operations of the device 200. The controller 210 receives, from the server 300, a list of trusted devices that have been registered with the server 300. In a similar fashion, when the user wishes to register the device 200 with the server 300 as a trusted device, the controller 210 controls the communication unit 220 to transmit registration information to the server 300. In response to the registration, the server 300 may transmit a list of trusted devices to the device 200, which the controller 210 stores in a storage unit (not shown). In addition, the controller 210 may also receive an updated trusted list from the server 300. The updates may be received on a regular (periodic) basis or may be received when a change in the list occurs (i.e., a device is added to or removed from the list).
The combination of Talstra and Murillo would have resulted in the remote interface of Talstra to incorporate Murillo’s teachings of registering a device to a remote control.  One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling devices based and registering said devices would have allowed a user’s remote control to have a more efficient method to designate a device. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
Regarding claim 3, Talstra disclose wherein the display device is further configured to, based on the remote control device being determined to be oriented toward the pre-registered external device based on the information about the angle, transmit information about a control code to control the pre-registered external device to the remote control device (the first signal contains an identification code of the first light source 3A. The second signal contains an identification code of the second light source 3B. The identification codes are preferably chosen such that they are (quasi-) orthogonal with respect to each other in order to minimize interference between the first and second signals. In some cases, it may be impractical to provide the light sources 3A, 3B with signal transmitters 20A, 20B. Instead of applying separate signal transmitters, in such cases, the light emitting elements 10A, 10B may be used for transmitting the first and second signals, possibly including identification codes., paragraphs 0062-0063).
Further, Murillo discloses wherein the controller 210 controls overall operations of the device 200. The controller 210 receives, from the server 300, a list of trusted devices that have been registered with the server 300. In a similar fashion, when the user wishes to register the device 200 with the server 300 as a trusted device, the controller 210 controls the communication unit 220 to transmit registration information to the server 300. In response to the registration, the server 300 may transmit a list of trusted devices to the device 200, which the controller 210 stores in a storage unit (not shown). In addition, the controller 210 may also receive an updated trusted list from the server 300. The updates may be received on a regular (periodic) basis or may be received when a change in the list occurs (i.e., a device is added to or removed from the list).
The combination of Talstra and Murillo would have resulted in the remote interface of Talstra to incorporate Murillo’s teachings of registering a device to a remote control.  One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling devices based and registering said devices would have allowed a user’s remote control to have a more efficient method to designate a device. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
Regarding claim 4, Talstra discloses wherein the display device is further configured to, based on the remote control device being determined to be changed from a state of being oriented toward a pre-registered first external device to a state of being oriented toward a pre-registered second external device based on the information about the angle, transmit the information about a control code to control the pre-registered second external device to the remote control device (the first signal contains an identification code of the first light source 3A. The second signal contains an identification code of the second light source 3B. The identification codes are preferably chosen such that they are (quasi-) orthogonal with respect to each other in order to minimize interference between the first and second signals. In some cases, it may be impractical to provide the light sources 3A, 3B with signal transmitters 20A, 20B. Instead of applying separate signal transmitters, in such cases, the light emitting elements 10A, 10B may be used for transmitting the first and second signals, possibly including identification codes., paragraphs 0062-0063).
Further, Murillo discloses wherein the controller 210 controls overall operations of the device 200. The controller 210 receives, from the server 300, a list of trusted devices that have been registered with the server 300. In a similar fashion, when the user wishes to register the device 200 with the server 300 as a trusted device, the controller 210 controls the communication unit 220 to transmit registration information to the server 300. In response to the registration, the server 300 may transmit a list of trusted devices to the device 200, which the controller 210 stores in a storage unit (not shown). In addition, the controller 210 may also receive an updated trusted list from the server 300. The updates may be received on a regular (periodic) basis or may be received when a change in the list occurs (i.e., a device is added to or removed from the list).
The combination of Talstra and Murillo would have resulted in the remote interface of Talstra to incorporate Murillo’s teachings of registering a device to a remote control.  One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling devices based and registering said devices would have allowed a user’s remote control to have a more efficient method to designate a device. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
Regarding claim 6, Talstra discloses wherein the remote control device is further configured to, based on receiving the information about the control code, set a function mapped to a button of the remote control device to correspond to the control code (the first signal contains an identification code of the first light source 3A. The second signal contains an identification code of the second light source 3B. The identification codes are preferably chosen such that they are (quasi-) orthogonal with respect to each other in order to minimize interference between the first and second signals. In some cases, it may be impractical to provide the light sources 3A, 3B with signal transmitters 20A, 20B. Instead of applying separate signal transmitters, in such cases, the light emitting elements 10A, 10B may be used for transmitting the first and second signals, possibly including identification codes., paragraphs 0062-0063).
Further, Murillo discloses wherein the controller 210 controls overall operations of the device 200. The controller 210 receives, from the server 300, a list of trusted devices that have been registered with the server 300. In a similar fashion, when the user wishes to register the device 200 with the server 300 as a trusted device, the controller 210 controls the communication unit 220 to transmit registration information to the server 300. In response to the registration, the server 300 may transmit a list of trusted devices to the device 200, which the controller 210 stores in a storage unit (not shown). In addition, the controller 210 may also receive an updated trusted list from the server 300. The updates may be received on a regular (periodic) basis or may be received when a change in the list occurs (i.e., a device is added to or removed from the list).
The combination of Talstra and Murillo would have resulted in the remote interface of Talstra to incorporate Murillo’s teachings of registering a device to a remote control.  One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling devices based and registering said devices would have allowed a user’s remote control to have a more efficient method to designate a device. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
Regarding claim 10, Talstra discloses wherein the display device is further configured to transmit an infrared (IR) code for controlling the identified external device to the remote control device, based on receiving a response signal to the IR signal from the external device as the remote control device transmits an IR signal corresponding to the IR code to the external device (the signal transmitter 20, 20A, 20B in the above systems 1 may use optical signals, such as infrared signals. However, radio frequency signals (e.g. 60 GHz) or ultrasound signals with a frequency of 20 kHz or higher may also be employed (of course, using suitable transmitters and receivers) as the first and second signals. Radio frequency signals have the advantage of penetrating certain materials (such as the shade of a lamp or luminary) thereby possibly improving the detection of the first and second signals. Ultrasound may enable the use of measures other than signal strength (such as phase) as an indication of the first and second angle. It should be appreciated that the same signals may be used for selection of the light sources 3A, 3B as for sending commands to said selected device(s), e.g. infrared signal channels or radio frequency signal channels, paragraph 0073).
Talstra does not disclose to register the external device as an operable external device.
However, Murillo discloses wherein the controller 210 controls overall operations of the device 200. The controller 210 receives, from the server 300, a list of trusted devices that have been registered with the server 300. In a similar fashion, when the user wishes to register the device 200 with the server 300 as a trusted device, the controller 210 controls the communication unit 220 to transmit registration information to the server 300. In response to the registration, the server 300 may transmit a list of trusted devices to the device 200, which the controller 210 stores in a storage unit (not shown). In addition, the controller 210 may also receive an updated trusted list from the server 300. The updates may be received on a regular (periodic) basis or may be received when a change in the list occurs (i.e., a device is added to or removed from the list).
The combination of Talstra and Murillo would have resulted in the remote interface of Talstra to incorporate Murillo’s teachings of registering a device to a remote control.  One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling devices based and registering said devices would have allowed a user’s remote control to have a more efficient method to designate a device. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention. 
6.	Claims 2, 7-9, 12-13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talstra (US 20110080120) in view of Wike (US 20090273485) in view of Murillo (US 20140136633) in view of Selfe (US 20160307439).
Regarding claim 2, Talstra does not disclose wherein the display device is further configured to search the external device through wireless communication and provide guide information to guide the remote control device to be oriented toward the searched external device.
However, Selfe discloses wherein in at least FIGS. 5A-5D wherein a remote control device is able to provide different information (or guides for a user) depending on the device that is selected or selectable by the user.
The combination of Talstra and Selfe would have resulted in the remote interface of Talstra to incorporate Selfe’s teachings of providing a dynamic interface based on a specific device setting that is selected. One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling specific and different devices and creating a dynamic interface for said device would have made the usage of the remote control more effective and user friendly. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
Regarding claim 7, Talstra does not disclose wherein the remote control device, based on receiving information about the control code, display a screen including a user interface (UI) corresponding to the control code through the display of the remote control device.
However, Selfe discloses wherein in at least FIGS. 5A-5D wherein a remote control device is able to provide different information (or guides for a user) depending on the device that is selected or selectable by the user.
The combination of Talstra and Selfe would have resulted in the remote interface of Talstra to incorporate Selfe’s teachings of providing a dynamic interface based on a specific device setting that is selected. One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling specific and different devices and creating a dynamic interface for said device would have made the usage of the remote control more effective and user friendly. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
Regarding claim 8, Talstra does not disclose wherein the remote control device is further configured to, based on the remote control device being changed from a state of being oriented toward the pre-registered first external device to a state of being oriented toward the pre-registered second external device, sequentially display a screen including a first UI for controlling the first external device, a screen including a second UI for controlling the second external device, and a screen including the second UI.
However, Selfe discloses wherein in at least FIGS. 5A-5D wherein a remote control device is able to provide different information (or guides for a user) depending on the device that is selected or selectable by the user.  Moreover, Selfe discloses wherein each interface is displayed in a sequence if a user chooses different devices that are capable of being used by the remote control device. 
The combination of Talstra and Selfe would have resulted in the remote interface of Talstra to incorporate Selfe’s teachings of providing a dynamic interface based on a specific device setting that is selected. One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling specific and different devices and creating a dynamic interface for said device would have made the usage of the remote control more effective and user friendly. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
Regarding claim 15, Talstra does not disclose wherein the displaying comprises, based on the remote control device being changed from a state of being oriented toward the pre- registered first external device to a state of being oriented toward the pre-registered second external device. sequentially displaying a screen including a first UI for controlling the first external device, a screen including the first UI and a second UI for controlling the second external device, and a screen including the second UI.
However, Selfe discloses wherein in at least FIGS. 5A-5D wherein a remote control device is able to provide different information (or guides for a user) depending on the device that is selected or selectable by the user.  Moreover, Selfe discloses wherein each interface is displayed in a sequence if a user chooses different devices that are capable of being used by the remote control device. 
The combination of Talstra and Selfe would have resulted in the remote interface of Talstra to incorporate Selfe’s teachings of providing a dynamic interface based on a specific device setting that is selected. One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling specific and different devices and creating a dynamic interface for said device would have made the usage of the remote control more effective and user friendly. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
Regarding claim 9, Talstra discloses wherein the remote control device, based on the information about the angle. determine a direction in which the registered external device is located with respect to the remote control device (a directional signal receiver and a directional signal transmitter comprising a plurality of receiver modules and transmitter modules, respectively. These embodiments are advantageous in that the measure for the first and second angle may be made insensitive to the amplitude of the first and second signals by processing the signals for each of the plurality of receiver modules or transmitter modules. The receiver modules or transmitter modules may preferably be arranged using at least one central module surrounded by one or more satellite modules. By taking the ratio of the signal of e.g. a central module and the signal(s) of the satellite modules, the angular deviation measure is insensitive to the amplitude of the first and second signals. Consequently, a lack of calibration of the first and second signals or attenuation of the signal(s) (e.g. due to obstructions) does not harm the ability to obtain appropriate information on the first and second angle. In an embodiment using a plurality of transmitter or receiver modules within a device, calibration of these modules may be useful, paragraph 0016).
Talstra does not disclose a display a UI including information about a direction in which the registered external device is located.
However, Selfe discloses wherein in at least FIGS. 5A-5D wherein a remote control device is able to provide different information (or guides for a user) depending on the device that is selected or selectable by the user.  Moreover, Selfe discloses wherein each interface is displayed in a sequence if a user chooses different devices that are capable of being used by the remote control device. 
The combination of Talstra and Selfe would have resulted in the remote interface of Talstra to incorporate Selfe’s teachings of providing a dynamic interface based on a specific device setting that is selected. One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling specific and different devices and creating a dynamic interface for said device would have made the usage of the remote control more effective and user friendly. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
Regarding claim 12, Talstra discloses a remote control method comprising:
receiving, from an external device (wireless device is configured to receive signals, see paragraph 0006), identification information about the external device and recognizing an angle of communication with the external device (first angle with a virtual reference line and a second angle with a virtual reference line, see paragraph 0006);
identifying the external device based on the identification information (a selector configures the device to control each respective device by comparing the first and second angle which involves a corresponding selection on the basis of the derivative, see paragraph 0006).
Talstra does not disclose determining an orientation state of a remote control device based on the information about the angle.
However, Wike discloses wherein the controller 50 monitors the output of the orientation sensor 60 via path 62. If the controller 50 determines that the output from the orientation sensor 60 is in a closed state, meaning that the remote control 20 is orientated at an angle greater than 45 degrees, then the controller assumes that the remote control 20 is back at the base unit 30 (paragraph 0029).
The combination of Talstra and Wike would have resulted in the remote interface of Talstra to incorporate Wike’s teachings of determining an orientation state.  One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling devices based on a position of a remote control device and using an orientation parameter would have provided more detail to the position of the remote control device. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
Talstra does not disclose based on the remote control device being determined to have received the identification information while oriented toward the external device, registering the identified external device as an operable external device.
However, Murillo discloses wherein the controller 210 controls overall operations of the device 200. The controller 210 receives, from the server 300, a list of trusted devices that have been registered with the server 300. In a similar fashion, when the user wishes to register the device 200 with the server 300 as a trusted device, the controller 210 controls the communication unit 220 to transmit registration information to the server 300. In response to the registration, the server 300 may transmit a list of trusted devices to the device 200, which the controller 210 stores in a storage unit (not shown). In addition, the controller 210 may also receive an updated trusted list from the server 300. The updates may be received on a regular (periodic) basis or may be received when a change in the list occurs (i.e., a device is added to or removed from the list).
The combination of Talstra and Murillo would have resulted in the remote interface of Talstra to incorporate Murillo’s teachings of registering a device to a remote control.  One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling devices based and registering said devices would have allowed a user’s remote control to have a more efficient method to designate a device. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
Talstra does not disclose wherein the remote control method further comprises: based on the remote control device being determined to be oriented toward the registered external device based on the information about the angle, displaying a screen including a user interface (UI) for controlling the registered external device.
However, Selfe discloses wherein in at least FIGS. 5A-5D wherein a remote control device is able to provide different information (or guides for a user) depending on the device that is selected or selectable by the user.  Moreover, Selfe discloses wherein each interface is displayed in a sequence if a user chooses different devices that are capable of being used by the remote control device. 
The combination of Talstra and Selfe would have resulted in the remote interface of Talstra to incorporate Selfe’s teachings of providing a dynamic interface based on a specific device setting that is selected. One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling specific and different devices and creating a dynamic interface for said device would have made the usage of the remote control more effective and user friendly. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
Regarding claim 13, Talstra discloses wherein the displaying comprises, based on the remote control device being determined to be changed from a state of being oriented toward a pre-registered first external device to a state of being oriented toward a pre- registered second external device based on the information about the angle (the first signal contains an identification code of the first light source 3A. The second signal contains an identification code of the second light source 3B. The identification codes are preferably chosen such that they are (quasi-) orthogonal with respect to each other in order to minimize interference between the first and second signals. In some cases, it may be impractical to provide the light sources 3A, 3B with signal transmitters 20A, 20B. Instead of applying separate signal transmitters, in such cases, the light emitting elements 10A, 10B may be used for transmitting the first and second signals, possibly including identification codes., paragraphs 0062-0063).
Talstra does not disclose displaying a screen including a UI for controlling the pre-registered second external device.
However, Selfe discloses wherein in at least FIGS. 5A-5D wherein a remote control device is able to provide different information (or guides for a user) depending on the device that is selected or selectable by the user.
The combination of Talstra and Selfe would have resulted in the remote interface of Talstra to incorporate Selfe’s teachings of providing a dynamic interface based on a specific device setting that is selected. One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling specific and different devices and creating a dynamic interface for said device would have made the usage of the remote control more effective and user friendly. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
7.	Claim 5 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talstra (US 20110080120) in view of Wike (US 20090273485) in view of Murillo (US 20140136633) in view of Zhou (US 20220050582).
Regarding claim 5, Talstra does not disclose wherein the remote control device is further configured to, based on the orientation state being changed, provide a preset feedback effect, and wherein the preset feedback effect includes at least one of an effect to flick a light emitter provided in the remote control device, an effect to output a preset audio, or an effect to provide a preset vibration.
However, Zhou discloses wherein the motor 191 may generate a vibration prompt. The motor 191 may be configured to provide an incoming call vibration prompt and a touch vibration feedback. For example, touch operations performed on different applications (for example, photographing and audio playing) may correspond to different vibration feedback effects. The motor 191 may also correspond to different vibration feedback effects for touch operations performed on different areas of the display 194. Different application scenarios (for example, a time reminder, information receiving, an alarm clock, and a game) may also correspond to different vibration feedback effects. A touch vibration feedback effect may be further customized (paragraph 0219).
The combination of Talstra and Zhou would have resulted in the remote interface of Talstra to incorporate Zhou’s teachings of providing feedback based on a positive selection by a user.  One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling different devices and creating a feedback to confirm said selection would have made the usage of the remote control more effective and user friendly. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
Regarding claim 14, Talstra does not disclose further comprising: based on the orientation state being changed, providing a preset feedback effect, wherein the preset feedback effect includes at least one of an effect to flick a light emitter provided in the remote control device, an effect to output a preset audio, or an effect to provide a preset vibration.
However, Zhou discloses wherein the motor 191 may generate a vibration prompt. The motor 191 may be configured to provide an incoming call vibration prompt and a touch vibration feedback. For example, touch operations performed on different applications (for example, photographing and audio playing) may correspond to different vibration feedback effects. The motor 191 may also correspond to different vibration feedback effects for touch operations performed on different areas of the display 194. Different application scenarios (for example, a time reminder, information receiving, an alarm clock, and a game) may also correspond to different vibration feedback effects. A touch vibration feedback effect may be further customized (paragraph 0219).
The combination of Talstra and Zhou would have resulted in the remote interface of Talstra to incorporate Zhou’s teachings of providing feedback based on a positive selection by a user.  One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling different devices and creating a feedback to confirm said selection would have made the usage of the remote control more effective and user friendly. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
7.	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Talstra (US 20110080120) in view of Wike (US 20090273485) in view of Murillo (US 20140136633) in view of Sallas (US 20150365386).
Regarding claim 11, Talstra does not disclose wherein the display device is further configured to, based on receiving the response signal from the external device while the remote control device is located at a specific place.
However, Sallas discloses wherein the remote control device, or other suitable computing device operatively connected to the remote control device, may be equipped with one or more devices, (e.g., a camera, gyroscope, accelerometer, etc.), to capture one or more physical gestures of a user. The remote control device, or other suitable computing device, maybe configured to process the physical gesture, and associate each gesture with a particular command. The remote control device may be further configured to transmit a command signal corresponding to the physical gesture command. In some embodiments, the remote control device, or other suitable computing device, may be programmed to recognize and associate predetermined physical gestures with particular remote control device commands. In other embodiments, the remote control device, or other suitable computing device, may be programmed to recognize the location of one or more users in a room. For example, first target device 340 may receive position data from an image capture device operatively coupled to first target device 340. First target device 340 may process the position data to determine whether to ignore certain commands from a remote control device (see paragraph 0025).
The combination of Talstra and Sallas would have resulted in the remote interface of Talstra to incorporate Sallas’ teachings of linking location data to a remote control device. One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling different devices and allowing a user to specify location data for a specific device would have made the usage of the remote control more effective to locate and control a specific device. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  
Talstra does not disclose to register the external device as an operable external device by matching the information about the specific place to the external device.
However, Murillo discloses wherein the controller 210 controls overall operations of the device 200. The controller 210 receives, from the server 300, a list of trusted devices that have been registered with the server 300. In a similar fashion, when the user wishes to register the device 200 with the server 300 as a trusted device, the controller 210 controls the communication unit 220 to transmit registration information to the server 300. In response to the registration, the server 300 may transmit a list of trusted devices to the device 200, which the controller 210 stores in a storage unit (not shown). In addition, the controller 210 may also receive an updated trusted list from the server 300. The updates may be received on a regular (periodic) basis or may be received when a change in the list occurs (i.e., a device is added to or removed from the list).
The combination of Talstra and Murillo would have resulted in the remote interface of Talstra to incorporate Murillo’s teachings of registering a device to a remote control.  One would have been motivated to have combined the teachings as a user in Talstra is already involved in controlling devices based and registering said devices would have allowed a user’s remote control to have a more efficient method to designate a device. As such, it would have been obvious to have combined the references as they would have likely resulted in a predictable invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174